Citation Nr: 0520395	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and, if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from May 1990 to 
February 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  An unappealed May 1994 RO decision denied entitlement to 
service connection for low back pain; unappealed January 1999 
and February 2000 rating decisions declined to find that new 
and material evidence was submitted to reopen the veteran's 
claim for service connection for low back pain (a low back 
disorder).

2.  The evidence added to the record since the February 2000 
RO decision bears directly and substantially upon the 
specific matter under consideration regarding the veteran's 
claim for service connection for low back pain (a low back 
disorder), and is so significant as to warrant readjudication 
of the merits of the claim on appeal.

3.  The objective and competent medical evidence 
preponderates against a finding that the veteran has a 
currently diagnosed low back disorder related to his period 
of active military service or to a service-connected 
disability, and any complaints of low back pain are not shown 
to be related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 2000 RO decision 
which declined to find that new and material evidence was 
submitted to reopen the claim for service connection for low 
back pain is new and material, and the claim for service 
connection for low back pain (a low back disorder) is 
reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 (2004).

2.  Low back pain (a low back disorder) was not incurred in 
or aggravated during the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in an April 
2004 letter from the RO, the appellant has been informed of 
VA's duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2003 statement of the case (SOC) and February and 
December 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the June 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a May 1994 determination, in pertinent part, 
denied the veteran's claim for service connection for low 
back pain.  The RO found at that time that there was no 
evidence of a current disability.  The veteran did not 
perfect a timely substantive appeal of the RO's decision, and 
it became final.

The evidence of record at the time of the RO's May 1994 
decision which denied entitlement to service connection for 
low back pain includes the veteran's service medical records 
(SMRs).  An enlistment examination report is not of record.  
Clinical records are not referable to complaints or diagnosis 
of a low back disorder.  The records describe the veteran's 
treatment for testicular pain.  A May 1993 clinical entry 
indicates that the veteran had orchialgia and that a Physical 
Evaluation Board (PEB) was pending.  An undated clinical 
record indicates that the veteran was hospitalized, 
apparently in May 1993, for complaints of severe right testis 
pain and that a PEB was dictated.  

When seen for complaints of testicular pain in November 1993, 
the veteran said he had no other complaints.  Another 
November 1993 SMR includes an assessment of chronic bilateral 
testis pain and indicates that a board report (PEB, 
evidently) was pending.  A separation examination report is 
not of record.  According to a SMR problem summary list, the 
veteran's medical problems included alcohol abuse and 
epididymitis (in September 1991), alcohol rehabilitation (in 
December 1991), recurrent epididymitis (in July 1992) and 
chronic testicular pain (in May and June 1993).

Also of evidence was a post service April 1994 VA general 
medical examination report that reflects an essentially 
negative physical examination.  

An April 1994 VA orthopedic examination report reflects that 
the veteran gave a history of back injury when he lifted 
heavy objects.  He said that his back continued to hurt when 
he stood up or at the end of his day and he had non-radiating 
lumbar area pain.  The diagnosis was history of low back pain 
with no loss of motion; and no muscular spasm was noted.  X-
rays of the veteran's lumbar spine taken at the time showed 
dextroscoliosis, which was noted to be positional with normal 
alignment.  Vertebral bodies and disc spaces were maintained, 
and sacroiliac joints were within normal limits.

In the May 1994 rating decision that denied the veteran's 
claim for service connection for low back pain, the RO 
granted his claim for service connection for left 
epididymitis.

In July 1998, the RO received the veteran's request to reopen 
his claim.  The evidence added to the record included VA 
medical records, dated from December 1996 to July 1997, that 
reflect the veteran's complaints of chronic mid-thoracic 
pain.  In a January 1999 rating decision, the RO declined to 
find that new and material evidence was submitted to reopen 
the veteran's claim for service connection for a back 
disorder.  The RO found that the evidence did not show that a 
back disorder was incurred in service.  The veteran did not 
appeal the RO's decision and it became final.

In June 1999, the RO received the veteran's request to reopen 
his claim for service connection for low back pain.  The 
evidence added to the record includes VA and non-VA medical 
records, dated from November 1995 to December 1998, and a 
July 1999 VA examination report.  Private medical records 
from T.W., M.D., dated from November 1995 to August 1997, 
indicate that the veteran was treated for back pain.  An 
undated record indicates that the veteran reported mid-back 
pain since 1993 when he lifted an object.  He said he injured 
his back in service and was followed by VA for the past 3 
years.  An X-ray of the thoracic spine taken in May 1997 was 
negative.  Medical records, including those from D.D., M.D., 
dated from May to December 1997, and orthopedic evaluation 
records from W.F.B., M.D., dated from July to September 1997, 
indicate that the veteran was treated for thoracic strain 
incurred in a work-related incident in May 1997 when he 
lifted some heavy boxes.  When initially examined by Dr. B. 
in July 1997, the veteran did not report any prior history of 
back pain or injury.  Treatment included use of a TENS unit 
and physical therapy.  

A June 1997 private magnetic resonance image (MRI) report 
reflects a normal MRI examination of the thoracic spine.  The 
September 1997 private orthopedic evaluation by Dr. B. 
reflects the veteran's complaints of mid-back pain with 
negative MRI and other test results, and it was recommended 
that the veteran be evaluated by a rheumatologist for some 
underlying medical cause to his complaints.  

The July 1999 VA genitourinary examination report reflects 
the veteran's complaint of lower back and testicular pain, 
and the only diagnosed disorder was possible epididymitis.

In a February 2000 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
veteran's claim for service connection for low back pain.  
The RO found that the veteran's thoracic strain was not 
incurred in service.  The veteran did not appeal the RO's 
determination, and it became final.

The May 1994 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in October 2001, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in October 2001.  The evidence added to 
the record includes service medical records, VA medical 
records and examination reports, dated from April 1994 to 
December 2001, some duplicative of those previously 
considered by the RO, an October 2004 written statement from 
the veteran's wife, and the veteran's oral and written 
statements in support of his claim.

Added to the record were copies of the VA radiology reports 
of X-rays of the veteran's back dated April 1994 in (showing 
dextroscoliosis with normal alignment and normal sacroiliac 
joint spaces) and in November 1994 and July 1996 (reflecting 
an essentially normal thoracic spine), and a September 1996 
MRI report (showing small anterior osteophytes in the mid 
upper thoracic spine, otherwise normal thoracic spine).
 
A July 1999 VA medical record indicates that the veteran was 
seen for complaints back pain/testicular pain/insomnia.  His 
past medical history included testicular/back pain that was 
chronic since 1992.  The veteran complained of chronic 
thoracic spine pain for seven years.  The assessment was 
chronic back pain.

VA medical records dated during 2001 indicate that, in May 
2001, the veteran was seen for complaints of back and 
testicular pain.  It was noted that he was referred to the 
pain clinic but was incarcerated before he could attend the 
pain clinic.  The veteran complained of mid-thoracic pain 
over the spinous processes.  His pain was intermittently more 
instense and caused his testicles to hurt, and a 1996 MRI 
revealed small anterior osteophytes in the mid upper thoracic 
spine, otherwise normal thoracic spine.  Upon examination, 
the assessment was thoracic spine pain.

In September 2001, the veteran was seen in the VA outpatient 
clinic and requested the results of an ultrasound of his 
testicles performed in June that showed small hydroceles, and 
follow-up for back pain.  It was noted that the 1996 MRI was 
unremarkable except for small osteophytes, with no radicular 
component.  On examination the assessment was chronic low 
back pain, possibly mechanical, and situational disturbance.  
When seen in October 2001, the veteran said he had hurt his 
back in 1992, took pain medication, and his back had not been 
right since.  The veteran's back pain worsened in the evening 
and when he was under stress.  He had sharp, excruciating, 
piercing, non-radiating pain below the left or right 
shoulders.  

On examination, tender points "B/L" (bilateral?) mid back 
area (no radiation, so did not meet criteria of trigger 
points) was noted.  The veteran was referred for 
consideration of injections and follow up physical therapy.  
Later in the month, further examination regarding possible 
trigger point injections revealed that the veteran was not in 
much pain and there were no appreciable trigger points noted.  
He was advised to return to the clinic as needed when he had 
a flare up.

In November 2001, the veteran was seen in the physical 
therapy clinic.  He was thought to be a good candidate for a 
TENS unit.  A December 2001 record indicates he was scheduled 
to receive a TENS unit but did not show for his appointment.
  
Added to the record is a December 2001 VA genitourinary 
examination report that indicates the veteran appeared 
intelligent and reluctantly cooperative, but was vague in 
answering the examiner's questions regarding his medical 
history.  Evidently using computer records, the VA examiner 
noted that in July 1999 the veteran had been seen in the Pain 
Management Clinic for chronic back pain for seven years with 
no change.  His thoracic spine was considered to be tender, 
and there were no specific findings noted.  No other pain 
clinic notes were identified.  A September 2001 physical 
medicine consultation noted unremarkable physical findings, 
and reference was made to the 1996 MRI that showed small 
osteophytes (presumably in the thoracic spine, not 
specified).  The report also indicates that in October 2001 
the veteran was seen in an outpatient clinic complaining of 
tender points in the mid and low back, and was given postural 
and muscle strengthening exercises to be performed at home.  
He was also seen for an unspecified prosthetic appliance, 
which the veteran said was a back brace.  The VA examiner 
commented that the veteran appeared to have an ongoing back 
problem, and it was noted that the doctor was unable to get 
the specifics regarding his testicular problem.  The report 
indicates that, "virtually all of [the veteran's] answers 
were nonspecific".  

In addition, the VA examiner said that the veteran 
"definitely" stated that he believed his back problem was 
secondary to the testicular pain, although the examiner was 
unable to confirm or document it.  The examiner reviewed 
April and November 1994 lumbar spine X-rays and thoracic 
spine X-rays, which showed some abnormalities.  July 1996 
thoracic spine X-rays showed similar findings as in the past; 
and the September 1996 MRI of the veteran's thoracic spine 
was noted.  

The VA examiner commented that the veteran apparently had 
recurrent low thoracic and lumbar spine pain for which he had 
been repeatedly seen and examined.  He also had testicular 
pain that led to a June 2001 ultrasound study which was 
essentially devoid of any explanation of testicular pain.  
The only positive finding was a small right-side hydrocele, 
although one was not identified on current physical 
examination.  Epididymitis was not found on current 
examination.  The VA examiner further noted that the veteran 
opined that the recurrent scrotal pain caused his low back 
pain, but the VA examiner did "not find that that opinion is 
well grounded."

In his July 2003 substantive appeal, the veteran said his 
back condition was caused by military service and that he 
knew his "testicular condition [was] a direct cause, of 
[his] back condition."

During his February 2004 personal hearing at the RO, the 
veteran testified that he experienced mid back/thoracic spine 
pain that started in 1992 when he was in Somalia.  He said he 
hurt his back "[s]training, lifiting, [and] bending" 
(Transcript, p. 3).  He said he sought medical treatment from 
his command that send him to the Long Beach Naval Hospital in 
October 1993 when a MRI was performed.  He said he stayed at 
the hospital overnight.  He said VA currently was 
prescribined pain medication for his back.  The veteran 
denied experiencing any specific back injury since his 
discharge from service.  During the hearing, the veteran's 
service representative said the veteran "has got a report 
here indicating that he was probably a patient at the Long 
Beach Naval Hospital on or about October 1, 93." 
(Transcript, p. 4).

A June 2004 VA genitourinary examination report reflects that 
computerized clinic records indicate that the veteran was 
seen in 2001 for complaints related to myalgia, myositis or 
thoracic back pain.

As noted above, the veteran has asserted that he has a low 
back disorder and that the disorder had its origin during his 
period of active service, or was caused by his service-
connected left epididymitis.  His SMRs are not referable to 
complaints or diagnosis of, or treatment for, a back 
disorder.

The evidence received since the May 1994 RO decision consists 
of VA medical records and the veteran's oral and written 
statements.  The more recent VA medical records, including 
the 1996 MRI report and December 2001 VA examination report 
reflect a finding small osteophytes in the thoracic spine, 
and the veteran's oral and written statements describing his 
activities in service.  That evidence is new, and does bear 
directly on the question of whether the veteran has a low 
back disorder related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened, especially in view of the low threshold for 
reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a low back 
disorder on a de novo basis.

III.  Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of organic 
disease of the nervous system (e.g., arthritis) in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (2004); see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In 
addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for low back pain.  The record demonstrates that no 
complaints or diagnosis of a low back disorder was found in 
service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had a diagnosed low back disorder.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has low back disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a low 
back disorder has been presented.  Rabideau v. Derwiniski, 2 
Vet. App. at 143.

Although the evidence shows that the veteran currently has 
bone spurs (osteophytes) in his thoracic spine, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his spine was normal 
in service, and the first post-service evidence of record of 
osteophytes in his thoracic spine is from 1996, more than 
five years after the veteran's separation from service.  
Moreover, no medical opinion or other medical evidence 
relating the veteran's osteophytes in his thoracic spine to 
service or any incident of service, or to a service-connected 
disability, has been presented.  

Furthermore, the Board would note that the veteran has not 
been entirely accurate in setting forth his claim, as 
evidenced during his 2004 personal hearing at the RO, when he 
denied having any specific injury to his back since 
discharge.  (Transcript, p. 6).  However, the medical 
evidence of record clearly documents that in May 1997 the 
veteran sustained a work-related intercurrent injury, 
diagnosed as thoracic strain.  The Board will assume that his 
misstatement was inadvertent.

Although the veteran has vigorously argued in his oral 
testimony and substantive appeal that his service-connected 
left epididymitis caused his back disorder, there is no 
competent medical evidence of record to support such an 
assertion.  In fact, when examined by VA in December 2001, 
the examining physician expressly found this argument to be 
not well grounded.  See 38 C.F.R. § 3.310; Allen, supra.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has low back pain (a low back 
disorder) related to service or any incident thereof, 
including a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for low back pain (claimed as a low back disorder) 
must be denied.

Accordingly, as it has not been shown that the veteran's low 
back pain is related to service or any incident thereof, or 
to a service-connected disability, service connection for low 
back pain (a low back disorder) must be denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2004).  The 
Board emphasizes that the veteran's veracity is not in issue 
here; his sincerity is clear, but the determination in this 
case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for low back pain (a low back disorder) is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


